                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    OCWEN LOAN SERVICING, LLC                        §
                                                     §   Civil Action No. 4:17-CV-690
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    CLAY B. HEIBERG, IN HIS CAPACITY                 §
    AS EXECUTOR OF THE ESTATE OF                     §
    GREGORY L. COLLINS, ET AL.                       §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On February 4, 2020, the report of the Magistrate Judge (Dkt. #91) was entered containing

    proposed findings of fact and recommendations that Plaintiff’s Second Motion for Default

    Judgment Against Suzanne M. Stanton (Dkt. #59) and Motion to Reconsider Denial of Clerk’s

    Entry of Default Against Defendant Suzanne M. Stanton (Dkt. #65) be denied.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.
.          It is therefore ORDERED that Plaintiff’s Second Motion for Default Judgment Against

    Suzanne M. Stanton (Dkt. #59) and Motion to Reconsider Denial of Clerk’s Entry of Default

    Against Defendant Suzanne M. Stanton (Dkt. #65) are DENIED.

           IT IS SO ORDERED.
            SIGNED this 26th day of February, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
